Appeals from judgments of the County Court of Broome County (Smyk, J.), rendered November 30, 1979, upon verdicts convicting defendants Bey and Garzeli El of the crimes of robbery in the first degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the second degree; and convicting defendant Griffin of the crimes of robbery in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the second degree. While we reject defendants’ contentions that they were illegally seized and searched, and denied a speedy trial, we find merit in their claim that the sentences imposed were improper. Defendants received consecutive rather than concurrent sentences on their convictions of the crimes of criminal possession of stolen property in the second degree and criminal possession of a weapon in the third degree. The weapon upon which defendants’ weapons convictions were predicated is the very same weapon upon which their convictions of criminal possession of stolen property were based. As both offenses arose from the single act of possessing the .38 caliber automatic pistol, those sentences must run concurrently (Penal Law, § 70.25; cf. People v Brown, 66 AD2d 223). Since the District Attorney has not stated his position with reference to this particular argument, we assume he concedes that it has merit. Judgments modified, on the law, by providing that all sentences imposed shall run concurrently, and, as so modified, affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.